510 S.W.2d 579 (1974)
Lynn JEFFRIES, Petitioner,
v.
EVANS DIVISION-ROYAL INDUSTRIES, Respondent.
No. B-4580.
Supreme Court of Texas.
May 29, 1974.
Charles J. Michael, Houston, for petitioner.
Joe Resweber, County Atty., Billy E. Lee, Asst. County Atty., Magids & White, Morley H. White, Houston, for respondent.
PER CURIAM.
The trial court granted a temporary injunction enjoining the Sheriff of Harris County, Texas, from selling certain items of personal property claimed to be exempt from forced sale by Article 3836, Vernon's Ann.Civ.St. The Court of Civil Appeals rendered judgment holding the temporary injunction to be void because of the trial court's failure to require an injunction bond. 511 S.W.2d 71. We remand the case to the Court of Civil Appeals with instructions that it direct the trial court to correct such error and then proceed to consider the appeal as if such error had not occurred. Rule 434, Texas Rules of Civil Procedure; Conway v. Irick, 420 S.W.2d 141 (Tex.Civ.App.1967, writ ref'd n. r. e.).
Because the holding of the Court of Civil Appeals is in conflict with Rule 434, without hearing argument, we grant writ of error, reverse the judgment and remand to the Court of Civil Appeals. Rule 483, Texas Rules of Civil Procedure.